 In the Matter of GENERAL MOTORS CORPORATION, EASTERN AIRORAFT,LINDEN DIVISION,andPATTERN MAKERS LEAGUE OF NORTH AMERICA,A. F. OF L.Case No. R-4223-5.-Decided September 26, 194Jurisdiction:aircraft manufacturing industry.Investigation and Certification of Representatives:existence of question. re-_fusal to accord'petitioner recognition unless certified by the Board;interimagreement and pending contractheldno bar;election necessary.Unit Appropriate for Collective Bargaining:pattern makers and their appren-ticespermittedto determine whether they should constitute a separate bargain-ing unit or be includedin existingproduction and maintenance unit.Mr. Cyril W. O'Gorman,forthe Board.Mr. John Thomas Smith, by Mr. Kevin McInerney,of New YorkCity, for the Company.Mr. Harold Ware,of New York City, for the A. F. of L.Leider,Witt and Cammer,byMr. Harold I. Cammer,of New YorkCity, for the C. I. O.Miss ViolaJames,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Pattern Makers League of North Amer-ica, affiliatedwith American Federation of Labor, herein called theA. F. of L., alleging that a question affecting commerce had arisenconcerning the representation of employees of General Motors Corpo-ration, Eastern Aircraft, Linden Division, Linden, New Jersey, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before Howard Myers,Trial Examiner. Said hearing was held at New York City, on August31, 1942.The Board; the Company, the A. F. of L., and InternationalUnion,United Automobile, Aircraft and Agricultural ImplementWorkers of America, affiliated with Congress of IndustrialOrganiza-tions, herein called the C. I. 0., appeared, participated, and wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.During the41NLITB,No93IS74S--I1-v of 4433513 514DECISIONSOF NATIONALLABOR RELATIONS BOARDcourse of the hearing the representative of the Colnpany, moved to dis-miss the petition on the ground that the Company's business does notconstitute commerce within the meaning of the National Labor Rela-tions Act.The representative of the C. I. O. moved to dismiss thepetition. on the grounds that (1) no question concerning representationexists;, and (2) the unit claimed by the A. F. of L. is not appropriate.The Trial Examiner reserved rulings on these motions for the Board.For the reasons appearing in Section II, and Sections III and IVbelow, the motions are hereby denied.The Trial Examiner's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed )Upon the entire record in the case, the Board snakes the following :FINDINGS OF FACT1.THE I3USINESS OF THE COMPANYThe Company is a Delaware corporation. Since March 1, 1942,the plant involved in this proceeding, located at Linden, New,Jersey,has been undergoing a process of retooling preparatory to 1nalnTfactur-nng aircraft for the United States Navy.During the 6 months subse-quent to March 1, 1942, the Company has purchased raw materialsvalued at $650,000, of which 70 percent represented shipments fromother States.At the hearing, a representative of the Company statedthat no shipments of airplanes would be made before 30 to 60 clays or _longer, depending on the Navy's acceptance of the first plane; thatthe plant is expected to reach full production in 6 months; that thereare 2,753 employees, with this number to increase to 10,000 persons asthe plant reaches full production.We find that the Company is en-gaged in commerce within the meaning of the Act.II.TIIE ORGANIZATIONS INVOLVEDPattern Makers League of North America, affiliated with AmericanFederation of Labor, and International Union, United Automobile,Aircraft and Agricultural Implement Workers of America, affiliatedwith Congress of Industrial Organizations, are labor organizations,each admitting to-nnennbership employees of the Colnpany.IIT. '17[if QUESTION CONCERNING REPRESENTA'T'IONA statement by the Regional Director of the Board introduced atthe hearing indicates that the A. F. of L. represents a substantialnumber of employees in the unit it alleges to be appropriate.''The Regional Director's statement, shows that the A F of L submitted the dues records of12 employees.all of whose names appeared on the pay roll of Ju13 2,1942,which listed'19persons in the alleged appropriate unitAt the heating the A F of L by its iepresenta-rive, claimed to represent 16 employees out of 22 in the unit it alleges appropriateTheCompany relnesentative testified that the number of such employees would continue to in-( 10.i,e as the 1'onip,ni sfeps up to full prodin tion GENERAL MOTORS CORPORATION-515'The C.I.O. submitted authorization cards,dates of which were notshown, of five persons in the runt alleged appropriate by the A. F. ofL., with all the cardsbearing apparently genuine original signatures,and all five names appearing on the Company'spay roll of July 2,1942.In February 1940Boarddirectedan election at the Linden plantin a emit of production and niaiutenance employees,2and in May 1940certifiedthe C.I.0 ' Patternmakersand their apprentices,whom theA. F. of L. here seeks to represent,werenot expressly included in theunit found appropriate in the 1940 election.Actually no such em-ployees worked at the Linden plant prior to March 1942. Shortlyafter the C. I. 0..1vas certified,that organization and the Companyentered into a contract,the terui or provisions of which are not shown.In June 1942 the parties negotiated with respect to a renewal of theircontract,and, as a result, on'June 4, 1942, entered' into the interimagreementpending the beginning of production in the plant .4Theinterim agreement sought to include pattern makers in the unit forwhich the C. I. O. was certified,°although no pattern makers-had beenemployed prior to March 1942,as stated above.It is not clear when the A. F. of L. first sought recognition as therepresentative of the pastern makers and their apprentices,but theA. F. of L. representativetestified'at the hearing that he had askedthe Companyto bargain,that the Companyrefused tobargain unlessthe A. F. of L. was certified by theBoard, andthat the petition wasfiled thereafter on June 23, 1942.The Company representative con-ceded the correctness of this statement.-Under all thecircumstances,we find that the interim agreement ofJune 4, 1942,and the contract respecting which negotiations are now,pending, are not a bar to a present determination of representativesof the Company's pattern makers and apprentices.We accordinglyfind that a question has arisen concerning repre-sentation of employees of the Company,within the meaning ofSection 9(c) and Section 2 (6) and(7) of the Act.1V.THE APPROPRIATE UNIT THE DETERMINATION OF REPRESENTATIVESThe A. F. of L. contends that the patternmakers and their appren-tices by reason of their distinctive craft constitutean appropriate unit=MatterofGene, al Motors CorporationandInternational Union,U A WA, affiliatedmith Ah'of L. etc, 20 NL R B 9,50'Matter of GeneiatMotorsCwpoiatronandInternational Union, U A 1V A, affiliatedwith A Fof L, etc,24N L It B 1594The proceedings with respect to the pending contract are before the War Labor BoardinWashington, D C6This interim agreement provides that "Employees in the maintenance department, tooland die departments, and pattern shop, shall be covered bythe termsof the Agreementdated June 3, 1941 " 516DECISIONSOF NATIONAL LABOR RELATIONS BOARDployees are an appropriate unit, and that the smallest appropriateunit would be one comprising all the employees in the wood or patternshop and not merely the pattern makers.6 The .Company takes noposition as to the appropriate unit.%There were 33 employees, exclusive of supervision, in the wood orpattern shop as of.the date of the hearing.7The 33 employees include22 pattern makers, 1 foundry sand moulder, 1 mill man's helper, 4model makers and 1 helper, 2 shaper operators, 1 model plasterer,and 1 wood mill man. Both the A. F. of L. and the C. I. O. agreeto exclude foremen in the wood or pattern shop, of whom therewere 4 as of the date of the hearing.,We find that the foremen shouldbe excluded.The C. I. O. contends that the wood or pattern shop in the Lindenplant does work of a different nature from that done in pattern shopsin other plants,, and that only 5 percent of the work in the Lindenpattern shop is devoted to the making of patterns.The C. I. O.also offered testimony to show that the work of the pattern makersis interrelated and closely associated with the work of the otheremployees in the pattern-making department.Neverthelessit is clearby the C. I. O.'s representative's own admission and other testimonythat the pattern makers do intricate and highly skilled work; thatnone of the other employees in the pattern department can make pat-terns; and that pattern making is a distinctive craft.We have heldin numerous cases that pattern makers form a clearly definable unit.'We accordingly find that the pattern makers and their apprentices,if any, may properly form an appropriate unit if they sodesire.Inthe absence of any question concerning representation among the em-ployees in the original maintenance and production unit, we shall directa separateelection among the pattern makers and their apprentices, ex-cluding foremen, in the Company's wood or pattern shop wherein aquestion concerning 'representation has arisen. If the pattern mak-ers and their apprentices select the A. F. of L., they will thereby haveindicated their desire to constitute a separate unit. If they select theC. I. 0., such employees will have thereby indicated their desire to beincluded in a unit with the general production and maintenance groupand will be a part of such unit.9We shall accordingly direct that the13The pattern makers are employed in the wood or pattern shop7The Company representative stated that this number will increase as the plant steps upto full production.8 SeeMatter of The Delta-Star Electric CompanyandUnited AutomobileWorkers ofAmerica, Local740,A F.of L,37 N. L R B.- 459;Matter of J. I.' Case Co.andInterna-tional Union,United Automobile,Aircraft and Agricultural Implement Workers of America,0. 10., 38 N.L. R. B. 522;Matter of Atwood Machine CompanyandInternationalAsso-ciation of Machinists,A F of L.,38 N. L R B 1270;Matter of, Columbian Bi onze Cor-porationandMachinists-Polishers Organizing Committee,A F. of L,39 N.L R B. 156;Matter of Builders Iron FoundryandInternal,onalMolders and Foundry Workers Union,A. F of L.,40 N. L R B. 1393.0 In this event we shall order the petition dismissed. GENERAL MOTORS CORPORATION517question concerning representation which has arisen be resolved by aseparate election by secret ballot among the pattern makers and theirapprentices who were employed during the pay-roll period immedi-ately preceding the date of the Direction of Election herein, subjectto the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 8, of National Labor'Rela-tions Board'Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purpose of collective bargaining with General Motors Cor-poration, Eastern Aircraft, Linden Division, Linden, New Jersey, anelection by secret ballot shall be conducted as early as possible, but notlater than thirty (30) days from the date of this Direction, under thedirection and supervision of, the Regional Director for the SecondRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Section 9, of said Rules andRegulations, among the employees classified as pattern makers andapprentices, employed at the Linden plant who were employed dur-ing the pay-roll period immediately preceding the date of this Direc-tion, including any such employees who did not work during said pay-roll period because they were ill or on vacation or in the active mili-tary service or training of the United States, or temporarily laid off,but excluding foremen and any employees who have since quit or beendischarged for cause, to determine whether they desire to be repre-sented by Pattern Makers League of North America, affiliated withAmerican Federation of Labor, or International Union, United Auto-mobile, Aircraft and Agricultural Implement Workers of America,affiliated with Congress of Industrial Organizations, for the purposesof collective bargaining, or by neither.MR. WM. M. LEisERSON took no part in the consideration of the aboveDecision and Direction of Election.'